Citation Nr: 0004735
Decision Date: 02/23/00	Archive Date: 09/08/00

DOCKET NO. 97-14 363               DATE FEB 23, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for benign paroxysmal positional
vertigo, to include as secondary to service-connected left ear
disabilities. 

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from August 1982 to August
1985.

This appeal to the Board of Veterans' Appeals (Board) arises from
a rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio.

In November 1997, the veteran had a hearing at the RO before the
below signing Board member, who, in April 1998, remanded this
matter to the RO for further development. The Board is satisfied
that the RO has complied with the Remand directives.

FINDING OF FACT

The claim for service connection for benign paroxysmal positional
vertigo, to include as secondary to service-connected left ear
disabilities is not plausible.

CONCLUSION OF LAW

The claim for service connection for benign paroxysmal positional
vertigo, to include as secondary to service-connected left ear
disabilities is not well grounded. 38 U.S.C.A 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this appeal
is whether the appellant has presented evidence of a well-grounded
claim. 38 U.S.C.A. 5107(a). A well-grounded claim is a claim that
is plausible, that is, one that is meritorious on its own or
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). If a claim is not well grounded, the appeal must fail with
respect to it, and

- 2 - 

there is no duty to assist the appellant further in the development
of facts pertinent to the claim. Id., 38 U.S.C.A. 5107(a);
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2
Vet. App. 609 (1992).

The initial burden is on the claimant to produce evidence of a
well-grounded claim. 38 U.S.C.A. 5107(a); see Grivois v. Brown, 6
Vet. App. 136 (1994); Grottveit at 92; Tirpak at 610-11. Where a
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is plausible or possible is required. Grottveit at 92-93.

Further, in order for a claim to be considered plausible, and
therefore well grounded, there must be evidence of a current
disability (a medical diagnosis), of incurrence or aggravation of
a disease or an injury in service (lay or medical evidence), and
medical evidence of a nexus between the inservice injury or disease
and a current disability. Epps. v. Gober, 126 F.3d 1464, 1468 (Fed.
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78
F.3rd 604 (Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223,
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be granted for disability resulting from
disease or injury incurred or aggravated during service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1999).

The veteran contends, in essence, that he is entitled to service
connection for benign paroxysmal positional vertigo, to include as
secondary to service-connected left ear disabilities. Specifically,
the veteran maintains that he developed the disorder as a result of
a blasting injury during service. However, service medical records
are negative for complaints, findings, or diagnoses pertaining to
vertigo. Post service medical records reflect that the veteran
received a diagnosis of vertigo when examined by VA in April 1995.
At that time, the veteran indicated that the vertigo recently
developed and that he did not experience disorder at the time of
the

3 - 

service blast. Subsequent outpatient treatment records show follow-
up treatment for vertigo. Although these records reflect diagnoses
for benign paroxysmal vertigo, the report of a VA examination dated
in August 1998 shows that there is no clinical basis for such a
diagnosis. The examiner noted that benign paroxysmal vertigo was
purely subjective. He elaborated that an electronystagmogram was
normal, not indicating any benign positional vertigo, particularly
on the caloric testing or maneuvering which if true would have
triggered benign paroxysmal positional vertigo during the testing.
The examiner further indicated that he could not find evidence of
the vertiginous nature since the vestibular system tested normal.
The examiner concluded that a blast type injury could cause benign
paroxysmal positional vertigo, but testing particularly
electronystagmogram, did not show that there was a vestibular
disorder present. Based on such findings, the Board must conclude
that there is not current disability for benign paroxysmal
positional vertigo. Brammer v. Derwinski, supra. Therefore, the
claim for service connection for the disability is not well
grounded.

ORDER

Service connection for benign paroxysmal positional vertigo, to
include as secondary to service-connected left ear disabilities is
denied.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals
4 -



